Case 20-12666-BFK           Doc 18    Filed 01/07/21 Entered 01/07/21 11:19:05         Desc Main
                                      Document     Page 1 of 7




                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 In re:                                        )
                                               )
                                               )       Case No. 20-12666-BFK
 FAROOQ D. SULTAN,                             )       Chapter 7
                                               )
                                               )
                                               )
                        Debtor.                )
                                               )


                                  MEMORANDUM OPINION AND
                                   ORDER DISMISSING CASE
                                    WITHOUT PREJUDICE

          This matter came before the Court on the Court’s Order to Show Cause why this

bankruptcy case should not be dismissed. Docket No. 7. The Court heard the Debtor’s arguments

on December 22, 2020. For the reasons stated below, this case will be dismissed without

prejudice.

                                          Findings of Fact

          The facts are not in dispute.

          1.     On December 8, 2020, at 10:58 p.m., the Debtor filed a Voluntary Petition under

Chapter 7 with this Court. Docket No. 1. The Debtor was represented by counsel in his filing. Id.

          2.     As part of his Petition, which was signed under oath, the Debtor checked the box

that stated:

          I received a briefing from an approved credit counseling agency within the 180
          days before I filed this bankruptcy petition, and I received a certificate of
          completion.

Id. at ¶ 15.


                                                   1
Case 20-12666-BFK             Doc 18      Filed 01/07/21 Entered 01/07/21 11:19:05                        Desc Main
                                          Document     Page 2 of 7



         3.       This was not true. The Debtor submitted a Certificate of Credit Counseling stating

that he completed credit counseling at 10:36 p.m. CST, which was 11:36 p.m. EST, about a half-

hour after he filed his Petition. Docket No. 3.

         4.       On December 9, 2020, the Court entered an Order to Show Cause why the case

should not be dismissed. Docket No. 7.

         5.       The next day, on December 10, 2020, the Debtor filed an Amended Voluntary

Petition. Docket No. 8. In his Amended Petition, the Debtor did not check any of the boxes

relating to credit counseling.1

                                               Conclusions of Law

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Order of

Reference entered by the U.S. District Court for this District on August 15, 1984. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(A) (matters concerning the administration of the estate).

         I.       Section 109(h) Requires Pre-Petition Credit Counseling.

         The credit counseling requirement was first enacted as part of the Bankruptcy Abuse

Prevention and Consumer Protection Act of 2005 (“BAPCPA”). As originally enacted, the

statute required debtors to complete credit counseling “during the 180-day period preceding the

date of filing of the petition. . . .” 11 U.S.C. § 109(h)(1) (2005) (emphasis added). This led some

courts to conclude that the credit counseling course had to be completed the day before the

debtor filed a petition, not on the day of the petition (the “plain language” view), while other

courts held that the Debtor could complete credit counseling up until the moment of filing. See In

re Francisco, 390 B.R. 700, 705 (10th Cir. B.A.P. 2008).


1
   The choices in the form are: (a) the Debtor received credit counseling and has a certificate; (b) the Debtor received
credit counseling but does not yet have a certificate; (c) the Debtor requested but was unable to complete counseling
within seven days of the request, and there are exigent circumstances that justify a 30-day waiver; or (d) the Debtor
is exempt from the credit counseling requirement due to incapacity or disability. Id.

                                                           2
Case 20-12666-BFK        Doc 18     Filed 01/07/21 Entered 01/07/21 11:19:05              Desc Main
                                    Document     Page 3 of 7



       In 2010, Congress amended the statute to require that debtors complete credit counseling

“during the 180-day period ending on the date of filing of the petition. . . .” 11 U.S.C. § 109(h)(1)

(emphasis added). This solved the “day of filing” controversy, but it created a new issue – can a

debtor complete credit counseling on the same day that he or she files the petition but after the

petition is filed? Once again, two views emerged.

       One line of cases holds that the “plain language” of Section 109(h)(1), as amended,

allows debtors to complete credit counseling at any time on the day that he or she files the

petition. In re Kuykendall, Case No. 20-14818-KHT, 2020 WL 5823268, at *3-4 (Bankr. D.

Colo. Sept. 30, 2020); In re Tillman, Case No. 17-30037, 2017 WL 933025, at *1 (W.D. N.C.

March 8, 2017)(“The court must presume that words in a statute have their normal meanings

unless Congress provided definitions in the statute. . . .”); In re Walker, 502 B.R. 324, 328

(Bankr. N.D. Ill. 2013)(“The language of section 109(h)(1) is expressed in plain terms. The 180–

day period of a debtor to receive credit counseling includes the date of the filing of the petition.

No finer distinction is included in the statute, and thus, the court is bound to apply the clear and

unambiguous language of the statute pursuant to its terms.”)

       The other line of cases holds that, while the 2010 Amendment solved the “day of filing”

problem, it did not permit debtors to complete credit counseling post-petition. As one court held:

       Section 109(h) states that if an individual does not receive a credit counseling
       briefing during the 180–day period, the individual “may not be a debtor.” If a
       person must qualify as a “debtor” to file a case, then someone who has not yet
       received a credit counseling briefing—and so may not be a debtor—cannot
       properly file.
In re Arkuszewski, 507 B.R. 242, 245 (Bankr. N.D. Il. 2014) aff’d In re Arkuszewski, 550 B.R.

374 (N.D. Ill. 2015) citing In re Jackson, Case No. 12-77990, 2012 WL 7679562, at *2 (Bankr.

N.D. Ga. Dec. 13, 2012); see also In re Lane, Case No. 12–10718–M, 2012 WL 1865448



                                                  3
Case 20-12666-BFK         Doc 18    Filed 01/07/21 Entered 01/07/21 11:19:05              Desc Main
                                    Document     Page 4 of 7



(Bankr. N.D. Ok, May 22, 2012). In Arkuszewski,the District Court for the Northern District of

Illinois affirmed the judgement of the Bankruptcy Court, pointing to the purpose of the credit

counseling requirement and concluding that Congress intended credit counseling to help

individuals make an informed choice about filing for bankruptcy before filing, not later on

during the same 24-hour period to “check a box.” In re Arkuszewski, 550 B.R. 374, 382-83 (N.D.

Il. 2015) citing Lindsay Sherp, To Strike or to Dismiss, That is the Question: How Courts Should

Dispose of Bankruptcy Cases Filed by Debtors Who Failed to Obtain Credit Counseling, 60

BAYLOR L. REV. 317, 320 (2008) (“The language of section 109(h) unambiguously reflects

Congress' intention to prevent individuals from filing for bankruptcy without first receiving

credit counseling.”); Michael D. Sousa, Just Punch My Bankruptcy Ticket: A Qualitative Study of

Mandatory Debtor Financial Education, 97 MARQ. L. REV. 391, 398 (2013) (“As for the pre-

filing credit counseling course, Congress's mission was to have prospective debtors understand

the potential alternatives to filing for bankruptcy relief with the goal of having a significant

portion of them settle their debt obligations outside of the bankruptcy system.”)

       In light of the purpose of the credit counseling requirement, the Bankruptcy Court for the

District of Columbia in In re Koo explained that the 2010 edits to § 109(h)(1)’s language from

“preceding the date of filing of the petition” to “ending on the date of filing of the petition” were

intended to clarify the fact that the prepetition credit counseling requirement could be fulfilled up

until the bankruptcy petition was filed, down to the hour. In re Koo, Case No. 12-00121, 2012

WL 692578, at *1 (Bankr. D. D.C. March 2, 2012) (“the change was made by the Bankruptcy

Technical Corrections Act of 2010, Pub.L. 111–327, 124 Stat 3557 (Dec. 22, 2010). That statute

was intended to make merely technical corrections. The statute contains no indication that the

change to § 109(h)(1) was anything other than a technical amendment intended to clarify that, as


                                                  4
Case 20-12666-BFK         Doc 18    Filed 01/07/21 Entered 01/07/21 11:19:05               Desc Main
                                    Document     Page 5 of 7



held by the better reasoned decisions, the required prepetition credit counseling could be

received up until the moment of filing of the bankruptcy petition, and need not be received prior

to the calendar day on which the petition was filed.”)

       Section 109(h)(1) “addresses eligibility for bankruptcy relief” which is ordinarily “tested

as of the moment of filing of the petition.” Id. at *2. Section 109(h)(1) “requires that the debtor

‘has . . . received’ credit counseling (instead of requiring that the debtor ‘receives’ credit

counseling) during the 180–day period ending on the date of filing of the petition.” Id. This

language, in the past tense, reflects the expectation that the Debtor obtained credit counseling

before the petition was filed. Id. The Court in In re Koo explained that the legislative intent was

that the credit counseling requirement would be a “condition of eligibility” Id. citing H.R. Rep.

No. 109-31 (2005). Several other Bankruptcy Courts, faced with similar fact patterns, have

reached the same conclusion. See In the Matter of Wimbley, Case no. 15-10580, 2015 WL

5609901, at *1 (Bankr. N.D. In. May 19, 2015) (denying Debtor’s motion to reconsider Court’s

order dismissing the Debtor’s case finding that the required counseling was received six minutes

after the petition was filed); In re Lane, Case No. 12-10718-M, 2012 WL 1865448, at *3 (Bankr.

N.D. Ok. May 22, 2012) citing In re Francisco, 390 B.R. 700 (10th Cir. B.A.P. 2008).

       The Court agrees with the latter line of cases. The most that can be said about the 2010

Amendment is that Congress intended to resolve the “day of filing” controversy by allowing

debtors to receive credit counseling on the same day that a petition is filed. See In re

Arkuszewski, 550 B.R. 374, at 382; In re Jackson, Case No. 12-77990, 2012 WL 7679562

(Bankr. N.D. Ga. Dec. 13, 2012) (“By replacing the word ‘preceding’ with the words ‘ending on’

the statutory drafters clearly rejected the line of authority suggesting that the credit counseling

deadline is the day before filing”); In re Koo, Case No. 12-00121, 2012 WL 692578, at *1

                                                   5
Case 20-12666-BFK         Doc 18    Filed 01/07/21 Entered 01/07/21 11:19:05               Desc Main
                                    Document     Page 6 of 7



(Bankr. D. D.C. March 2, 2012) (“The statute contains no indication that the change to §

109(h)(1) was anything other than a technical amendment intended to clarify that, as held by the

better reasoned decisions, the required pre-petition credit counseling could be received up until

the moment of filing of the bankruptcy petition, and need not be received prior to the calendar

day on which the petition was filed.”)

       Further, the Supreme Court has held that, as a matter of statutory interpretation, Congress

is presumed to be familiar with pre-Code practice and that courts should be reluctant to accept

arguments҂that would interpret the Code, however vague the particular language under

consideration might be, to effect a major change in pre-Code practice that is not the subject of at

least some discussion in the legislative history.” Dewsnup v. Timm, 502 U.S. 410, 419 (1992).

While there is every indication that Congress intended to resolve the “day of filing” controversy,

there is no indication in the language of the statute, nor in the legislative history, that Congress

intended in the 2010 Amendment (a Technical Amendment) to change the requirement for

debtors to complete credit counseling before they filed for bankruptcy.

       The Court holds that credit counseling remains a pre-petition requirement, even after the

2010 Amendment. The Court, therefore, will dismiss this case.

       II.     The Court Will Dismiss this Case Sua Sponte.

       Alternatively, the Court will dismiss this case sua sponte. The Debtor affirmatively

represented in his Voluntary Petition that he had completed the credit counseling course before

he filed his Petition. Docket No. 1 at ¶ 15. This was not true. The Debtor completed the course

after he filed his Petition. It was only through the diligence of the Court’s staff, in noticing that

the time stated, 10:36 p.m. CST, was after the Debtor filed his Petition at 10:58 p.m. EST. The

statement in the Petition, that the Debtor completed credit counseling “before I filed this



                                                   6
Case 20-12666-BFK          Doc 18    Filed 01/07/21 Entered 01/07/21 11:19:05          Desc Main
                                     Document     Page 7 of 7



bankruptcy petition, and I received a certificate of completion,” was an affirmative

misrepresentation. The Court should be able to rely on representations that Debtors make in their

filings with the Court.

       The Court, therefore, will dismiss this case sua sponte, without prejudice.

                                              Conclusion

       It is therefore ORDERED:

       A. This case is dismissed without prejudice.

       B. The Clerk will mail copies of this Memorandum Opinion and Order, or will provide

             cm-ecf notice of its entry, to the parties below.
      Jan 7 2021
Date: _____________________                             /s/ Brian F Kenney
                                                        ___________________________________
                                                        Brian F. Kenney
Alexandria, Virginia                                    United States Bankruptcy Judge

Copies to:                                              Entered On Docket: January 7, 2021

Farooq D Sultan
14503 Chelsey Pl
Centreville, VA 20121
Debtor

Tommy Andrews, Jr., Esquire
122 North Alfred St.
Alexandria, VA 22314
Debtor’s Counsel

Donald F. King, Esquire
1775 Wiehle Avenue, Suite 400
Reston, VA 20190
Chapter 7 Trustee




                                                   7
